    Case: 1:20-cv-00756 Document #: 71 Filed: 09/14/20 Page 1 of 3 PageID #:290



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 LAWRENCE H. GRESS, on behalf of himself and                :
 others similarly situated,                                 :
                                                            :
                                Plaintiff,                  :
                                                            :
         v.                                                 :
                                                            :         Civil Action No.: 1:20 CV 756
 SAFESPEED, LLC, an Illinois limited liability              :
 company; NIKKI ZOLLAR; CHRIS LAI; KHALID                   :         Hon. Robert M. Dow, Jr.
 (“CLIFF”) MAANI; OMAR MAANI; TONY                          :
 RAGUCCI; MARTIN A. SANDOVAL; CITY OF                       :
 OAKBROOK TERRACE; PATRICK DOHERTY;                         :
 BILL HELM; JEFF TOBOLSKI; ROBERT                           :
 GEDVILLE; JOHN O’SULLIVAN; SERGIO                          :
 RODRIGUEZ; JOHN RYAN; MICHAEL                              :
 CARBERRY; JOHN KOSMOWSKI; and BILL                         :
 MUNDY                                                      :
                                                            :
                                Defendants.                 :

                                     NOTICE OF MOTION

       PLEASE TAKE NOTICE that on Friday, September 25, 2020, at 9:15 a.m., or as soon

thereafter as they may be heard, counsel for SafeSpeed, LLC shall appear before the Honorable

Robert M. Dow, Jr., or any judge sitting in his stead, in the courtroom usually occupied by him,

Courtroom 2303, at the Everett McKinley Dirksen United States Courthouse, 219 South Dearborn

Street, Chicago, Illinois 60604, and shall present SafeSpeed’s Motion to Dismiss the Complaint.

       SafeSpeed acknowledges that the U.S. District Court for the Northern District of Illinois has

suspended Local Rule 5.3(b), and that currently no motions may be noticed for in-person

presentment. See Sixth Am. General Order 20-0012 (Sept. 4, 2020) at ¶2. SafeSpeed nonetheless

provides this notice in the event the Court identifies the need if any for a hearing on the Motion by

electronic means or in court.
   Case: 1:20-cv-00756 Document #: 71 Filed: 09/14/20 Page 2 of 3 PageID #:291



Dated: September 14, 2020                  /s/ Zachary T. Fardon
                                           Zachary T. Fardon

                                           KING & SPALDING LLP
                                           Zachary T. Fardon
                                           Patrick M. Otlewski
                                           Abigail J.M. Hoverman
                                           353 N. Clark Street, 12th Floor
                                           Chicago, IL 60654
                                           Phone: 312.995.6333
                                           zfardon@kslaw.com
                                           potlewski@kslaw.com
                                           ahoverman@kslaw.com

                                           Attorneys for Defendant
                                           SafeSpeed, LLC




                                       2
    Case: 1:20-cv-00756 Document #: 71 Filed: 09/14/20 Page 3 of 3 PageID #:292




                                   CERTIFICATE OF SERVICE

        I hereby certify that on September 14, 2020, a copy of the foregoing document was

electronically filed with the Clerk of Court using the CM/ECF system, which will send notification

of such filing to all registered users.

                                                     /s/ Zachary T. Fardon
                                                     Zachary T. Fardon

                                                     KING & SPALDING LLP
                                                     Zachary T. Fardon
                                                     Patrick M. Otlewski
                                                     Abigail J.M. Hoverman
                                                     353 N. Clark Street, 12th Floor
                                                     Chicago, IL 60654
                                                     Phone: 312.995.6333
                                                     zfardon@kslaw.com
                                                     potlewski@kslaw.com
                                                     ahoverman@kslaw.com

                                                     Attorneys for Defendant
                                                     SafeSpeed, LLC
